Citation Nr: 1108761	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in January 2010.

In September 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The Board notes that its January 2010 remand included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Subsequently, a November 2010 Appeals Management Center (AMC) decision granted entitlement to a TDIU, effective from April 12, 2010.  The record does not show that a notice of disagreement has yet been filed from that determination. 


FINDINGS OF FACT

1.  Prior to June 17, 2008, the Veteran's PTSD resulted in a disability picture which more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's service-connected PTSD was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

2.  From June 17, 2008, the Veteran's PTSD results in a disability picture which more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

3.  The Veteran's PTSD has not been characterized generally by such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 50 percent (but no higher) for PTSD have been met for the period prior to June 17, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met for the period from June 17, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in July 2003 and September 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In May 2006, the Veteran was provided notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was readjudicated in November 2010 via an AMC rating decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The instant appeal originates, however, from a rating decision granting service connection and assigning an initial rating.  Consequently, Vasquez-Flores is inapplicable.  Nevertheless, the Board also notes that the United States Court of Appeals for the Federal Circuit recently vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nevertheless, the Veteran was provided Vasquez-Flores notice in May 2008.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records are on file.  There is no indication of available, outstanding records which would support the Veteran's PTSD claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his PTSD claim in October 2004, June 2008, and April 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the PTSD issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its January 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, additional VA treatment records were obtained and the Veteran afforded a VA examination for his PTSD claim in April 2010.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Historically, service connection was granted for the Veteran's PTSD in a May 2006 rating decision and assigned a 30 percent disability rating, effective June 17, 2003.  Subsequently, a November 2010 rating decision increased the disability rating from 30 percent to 70 percent, effective June 17, 2008.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  In addition, the Board notes that entitlement to service connection for schizophrenia was denied in January 2004 and September 2006 rating decisions.  Also, entitlement to a TDIU was granted in November 2010.

VA and private medical records reflect the Veteran's ongoing complaints of and treatment for mental health disorders, including his service-connected PTSD.  A private treatment record from June 2003 documents a diagnosis of schizophrenia, residual type; the Veteran was assigned a GAF score of 40, which was also stated to be the highest GAF score for the past year.  

A VA treatment record from July 2003 documents that the Veteran was transferring his mental health care from a private clinician to VA.  At this time, the Veteran reported the following symptoms: being depressed; sad in mood and crying daily; suicide ideation, which would involve putting the barrel of a loaded gun in his mouth; low energy; loss of interest in life; poor sleep, averaging three hours per night; decreased appetite, with weight loss of twenty pounds in the past month; flashbacks and nightmares of Vietnam; increased irritability; easily overwhelmed; memory and concentration problems; and excessive worrying about the well-being of his grandchildren.  The Veteran also reported visual hallucinations of seeing shadows in the shape of people and auditory hallucinations that sound like two to several people talking in a room, but is unable to distinguish what they are saying.  The Veteran reported that, with regard to his flashbacks and nightmares, he does not know if the events are really happening or are just a dream.

Mental status examination of the Veteran revealed that he was alert and attentive and oriented x3.  The Veteran was described as cooperative and reasonable and disheveled.  He increased latency of response, and his language was intact.  The Veteran's mood was depressed and his affect was congruent with his mood.  His thought process and association was normal and coherent.  The clinician noted that the Veteran had memories of Vietnam, but was unclear as to whether these events really happened.  The Veteran's suicidal ideation was described as active with a plan.  His insight was limited, his judgment was good, his memory was intact, and his fund of knowledge was average.  The Veteran was diagnosed with PTSD, chronic; major depression; and chronic schizophrenia.  The Veteran was assigned a GAF score of 35.

The Veteran was afforded a VA examination in October 2004.  The examiner reviewed the Veteran's claims file.  During the examination, the Veteran reported that he lived with his wife of 32 years, his son and daughter-in-law, and their 4 children.  The Veteran reported having 3 other children.  The Veteran reported that he suffered from episodic auditory hallucinations, but denied suffering from delusions.  The Veteran reported that he struggled with chronic symptoms of depression unrelated to his auditory hallucinations.  The Veteran reported that, after his honorable discharge, he was troubled by frequent flashbacks of mortar attacks.  He reported that he lost interest in previously pleasurable activities after service, and that he stopped going to church and stopped socializing.  He reported having only one friend.  The Veteran reported that he kept busy by primarily caring for his 4 grandchildren.  The Veteran reported that he had been unemployed since 1977 due to his history of auditory hallucinations and difficulties working in stressful situations.  He reported that he received disability benefits from the Social Security Administration.  The Veteran reported that his PTSD symptoms include struggles with intrusive recollections of Vietnam at least twice a month, nightmares about Vietnam two or three times a month, sleeping no more than four or five hours a night, needing to avoid reminders of Vietnam, and having problems being affectionate toward others.  He also described having problems with both hypervigilance and an exaggerated startle response.  He denied that his auditory hallucinations had anything to do with his Vietnam experiences.  The Veteran reported that the primary cause of his chronic symptoms of depression was related to his lack of achievements in his life.  He admitted to experiencing episodic suicidal ideation as recently as six months ago, but denied having current problems with motivation or energy, and described his appetite as fair.  The Veteran denied suffering from homicidal ideation, but had complaints of suffering from a chronically anxious and dysphoric mood, and he displayed a flat affect.

The examiner stated that the Veteran appeared as a cooperative, casually dressed, and adequately groomed man who displayed below-average eye contact with the examiner.  The Veteran's speech was clear, coherent, and goal-directed.  There was no evidence of hallucinations, delusions, or of significant cognitive impairment.  The Veteran was oriented to person, place, and time, but not to the purpose of the evaluation.  The Veteran reported that he experienced intrusive recollections of his Vietnam experiences approximately twice per month.  The Veteran reported that his major post military stressor was a lack of stable employment since the late 1970s.  The Veteran did not suffer from problematic alcohol or substance abuse.  The primary cause of the Veteran's occupational impairment was his chronic schizophrenia, and not his mild symptoms of PTSD.  The examiner found no impairment in the Veteran's thought process or communication.  The Veteran suffered from multiple mental disorders, given his schizophrenia residual type, major depressive disorder, and PTSD.  The Veteran was marginally competent to manage his benefits with the assistance of his wife.

The examiner diagnosed the Veteran with PTSD, chronic and moderate, major depressive disorder unrelated to PTSD, and schizophrenia residual type unrelated to PTSD.  The examiner assigned a GAF score of 58 based solely on moderate PTSD symptoms, as well as a GAF score of 43 based on the Veteran's serious overall emotional impairment.  The examiner found that the Veteran suffered from chronic and moderate symptoms of PTSD stemming from his Vietnam experiences.  The Veteran's DSM-IV PTSD symptoms included the following: feelings of helplessness and horror, persistent re-experiencing events, persistently avoiding stimuli associated with these events, a numbing of general responsiveness, and persistent arousal symptoms.  The examiner stated that both the Veteran's schizophrenia and major depressive disorder are unrelated to his PTSD.  The examiner estimated that approximately 70 percent of the Veteran's mental health problems were due to his schizophrenia residual type and major depressive disorder, and 30 percent of his industrial impairment is due to PTSD.  The examiner concluded that the Veteran was not unemployable due to his symptoms of PTSD; however, the Veteran was unemployable due to his symptoms of schizophrenia residual type and major depressive disorder.

The Veteran's level of social impairment was severe overall, given his difficulties being affectionate toward family members, and given his lack of close relationships.  The Veteran admitted to having only one friend that he rarely sees.  The Veteran's level of industrial impairment was severe, given that he had not been stably employed since the 1970s, due to his schizophrenia symptoms.  The Veteran's level of emotional impairment was severe due to the combination of his PTSD, major depressive disorder, and schizophrenia residual type.

In June 2006, the Veteran stated on his notice of disagreement that his PTSD symptoms included experiencing panic attacks about once per week, having a flattened affect, having difficulty in understanding complex commands, impairment of short and long term memory.  The Veteran also reported impaired judgment and disturbances of motivation and mood.  The Veteran reported that he did not have any friends and that he was not able to establish and maintain effective work and social relationships.

A VA treatment record from February 2007 states that the Veteran was seen for his PTSD; schizophrenia, residual type; and major depressive disorder.  The Veteran was accompanied by his wife.  The Veteran did not have complaints regarding his mood or sleep.  The Veteran denied auditory and visual hallucinations.  The Veteran reported that he was satisfied with the management of his symptoms on his current medications.  The clinician stated that the Veteran was euthymic with constricted affect.  The clinician assessed the Veteran's symptoms as reasonably managed on the current medications.

On June 17, 2008, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's claims file was available for review.  The Veteran reported that he continued to receive mental health treatment and was currently taking medication.  The Veteran reported that he continued to experience nightmares of his military trauma every two weeks.  The Veteran reported that the frequency of his nightmares was better than it was in 2004 due to medication.  The Veteran reported flashbacks, insomnia, irritability, and anger once a month, which was also better than before.  The Veteran reported experiencing concentration difficulty.  He reported that he still had an interest in pleasurable activities, that he played bingo once a month, and that he had one friend.  The Veteran reported that he kept up with the current news about Iraq, and that the news did not disturb him.  The Veteran reported that he continued to have trouble with traffic and crowds.  He reported continued hypervigilance and increased startle reaction.  The Veteran reported dysphoric mood, which comes and goes, and was accompanied by low energy, insomnia, poor concentration, no sense of the future, and feeling hopeless and helpless.  The Veteran reported suicidal ideation, and that a week ago he thought about shooting himself with his gun, but that the thoughts pass fairly quickly, and that he thinks about his religion and how suicide is not allowed.

During the examination, the Veteran reported that he had not had any symptoms of his schizophrenia in the past four years.  The Veteran denied using alcohol or drugs.  The Veteran reported that he last worked in 1977, and that he had been on Social Security disability and had recently received compensation from VA.  The Veteran reported having a good relationship with his wife, and that they were currently taking care of their granddaughter.  The Veteran reported that he had a good relationship with all of his children, siblings, and granddaughter.  The Veteran reported that another granddaughter was murdered in 2006, which added to his depression during that time.  

The examiner stated that the Veteran came to the examination casually dressed and was cooperative throughout.  The Veteran was deemed to have normal thought process.  The Veteran did not report, nor did he appear to have hallucinations or delusions.  The Veteran was competent to conduct his activities of daily living.  The Veteran was oriented to time, place, person, and reason of the examination.  The Veteran's concentration and short-term memory were both in the below average range.  The Veteran's affect was appropriate to the material discussed, but constricted.  The Veteran's mood was non-dysphoric.  The Veteran did not report current suicidal ideation.

The examiner diagnosed the Veteran with PTSD, major depressive disorder, in partial remission, and schizophrenia, residual.  The examiner assigned the Veteran with a GAF score of 45.  The examiner found that the Veteran's PTSD symptoms were, for the most part, better than they were four years ago due to his medication regimen.  The Veteran reported nightmares of his military traumas, flashbacks, insomnia, irritability and anger problems, poor concentration, avoidance of some trauma triggers, hypervigilance, and increased startle reaction.  The examiner stated that the Veteran's PTSD had interfered with his social relationships, since he had only one friend.  The Veteran had also not worked since 1977 and was on Social Security disability insurance since that time.  The Veteran reported having good relationships with all of his children and grandchildren.  The examiner found the Veteran competent to handle his financial affairs.

In September 2009, the Veteran, his spouse, and his son testified during a Board hearing.  During the hearing, the Veteran testified that his PTSD had increased in severity since his last VA examination.  Also, the Veteran's son testified that the Veteran's memory had notably diminished in the past year.

Subsequently, the Veteran was afforded an additional VA examination in April 2010, per the Board's remand instructions.  The examiner reviewed the Veteran's claims file, and interviewed the Veteran and his son.  During the examination, the Veteran's chief complaint was that he gets dizzy at times, and he does not like to be around people at all.  The Veteran was maintained on specific psychotropic medication.  The Veteran reported that his typical day would be spent staying in his room watching television.  The Veteran reported that he likes to play bingo at times.  The Veteran denied any significant social support, except for his wife and son.  The Veteran reported that he last worked in 1977, and that he and his wife went bankrupt in 2001.  The Veteran reported that both he and his wife received money from the Social Security Administration, and that he also receives money from VA.  The Veteran denied alcohol and drug use, but reported smoking cigarettes.  The Veteran reported that he does attempt to drive an automobile, but only with his son, and that if he experiences dizzy spells, he stops and has his son take over.  The Veteran reported that his son helps him with meals because he had difficulty walking from his bedroom to the kitchen because of left upper leg intermittent pain.  The Veteran reported that he was hospitalized twice in the 1980s, and described some possible apparent visual hallucinations.

The examiner noted that the Veteran almost made no eye contact during the examination.  The Veteran's voice was noted to be raspy and slow in pace.  The examiner stated that Veteran seemed to have difficulty recalling many things, to include what month and year he arrived in Vietnam; however, he did know the income that he receives.  The Veteran denied any history of auditory hallucinations, although they were clearly recorded in the claims file.  The Veteran's mood appeared to be basically euthymic, but he also showed apathy and passivity.  The Veteran's affect was constricted, but he did show some smiling responses at times.  The Veteran's son stated that the Veteran retains a good sense of humor, and that he is able to get his father to laugh at times.

The examiner found that the Veteran endorsed the following symptoms of PTSD from a moderate to extreme degree: thoughts about traumatic events in Vietnam, thoughts and tense fear when thinking about Vietnam, reexperiencing his Vietnam experiences in dreams, having to try to avoid thinking about Vietnam, feeling detached from others, difficulty concentrating, feeling nervous and on guard, and being usually startled.  The Veteran and his son felt that the Veteran's emotional symptoms had become gradually worse over about the past five years.  At one point during the examination, the Veteran stated, "I just wished I had died in Vietnam."  The examiner noted that the Veteran's judgment appeared to be intact, and the Veteran was cooperative with the interview.  The Veteran showed impaired insight about his emotional symptoms, but was compliant with medication, and was accepting of help from his son and other caregivers.  

The examiner diagnosed the Veteran with PTSD, chronic, moderately severe.  The examiner assigned the Veteran a GAF score of 50.  The examiner stated that the Veteran presented a history of apparent advanced PTSD symptoms that seemed to be progressing in severity.  The examiner stated that the Veteran was basically reclusive and had no outside interests, except occasionally he and his wife and son take him out to play some bingo.  The examiner found that the Veteran had significant interference with his social interactions and had recurrent distress from nightmares and intense recollections of Vietnam.  The examiner opined that it was at least as likely as not that the Veteran's PTSD significantly rendered the Veteran unable to obtain and retain gainful employment, given the Veteran's long term history of being withdrawn and having a marked aversion to interpersonal relationships.  The examiner noted that, although the Veteran does know the basic nature of his financial status, he allows his wife and son to manage his income.  The examiner stated that, if the Veteran did not have his wife and son to help him, the Veteran should have oversight from VA concerning any compensation.

The Board notes that Social Security Administration documents show that the Veteran received disability compensation.  The documents show that the Veteran's primary diagnosis was chronic residual schizophrenia, and his secondary diagnosis was schizotypal personality disorder.  The date the Veteran's disability began was listed as in October 1976.

In this case, the Board notes that the evidence is not entirely clear.  In this regard, the Veteran has been diagnosed with schizophrenia and major depressive disorder; however, entitlement to service connection for schizophrenia has been previously denied.  Therefore, the Board will focus, to the extent possible, on the Veteran's PTSD symptomatology.  Also, entitlement to a TDIU has already been granted.

Significantly, the Board notes that the examiner from the October 2004 VA examination diagnosed the Veteran with PTSD, chronic and moderate; major depressive disorder unrelated to PTSD; and schizophrenia residual type unrelated to PTSD.  The examiner estimated that approximately 70 percent of the Veteran's mental health problems were due to his schizophrenia residual type and major depressive disorder, and 30 percent of his industrial impairment is due to PTSD.  The examiner concluded that the Veteran was not unemployable due to his symptoms of PTSD; however, the Veteran was unemployable due to his symptoms of schizophrenia residual type and major depressive disorder.

In addition, the Board recognizes that the Court in Mauerhan stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Court also indicated in Mauerhan that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id. at 442.

With regard to the period prior to June 17, 2008, the evidence shows that the Veteran exhibits symptoms listed under the criteria for a 30 percent and a 50 percent rating, as well as a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, the Veteran's symptoms listed under the criteria for a 30 percent rating include: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  The Veteran's symptoms listed under the criteria for a 50 percent rating include some evidence of a flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective social relationships.  The Veteran's symptoms listed under the criteria for a 70 percent rating include suicidal ideation and difficulty in adapting to stressful circumstances.

The Board also recognizes that the Veteran has received a wide range of GAF scores.  The clinician from the October 2004 VA examination assigned a GAF score of 58, based solely on the Veteran's moderate PTSD symptoms, and also assigned a GAF score of 43 based on the overall emotional impairment.  The GAF score of 58 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A June 2003 private treatment record documents that the Veteran was assigned a GAF score of 40, and a VA treatment record from July 2003 documents a GAF score of 35.  However, the June 2003 record only diagnosed the Veteran with schizophrenia, and the July 2003 record considered the Veteran's PTSD, major depression, and chronic schizophrenia.  These scores indicate some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Again, the evidence does not clearly paint a disability picture contemplated by the types of PTSD symptoms listed for the next higher rating of 50 percent.  However, as noted above there are several PTSD symptoms demonstrated, at least on occasion, which are consistent with the criteria for a 50 percent rating.  Applying the doctrine of reasonable doubt and the provisions of 38 C.F.R. § 4.7, the Board finds that the disability picture arguably more nearly approximates the criteria for a 50 percent rating for the period prior to June 17, 2008.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a disability rating of 70 percent or 100 percent for the period prior to June 17, 2008.  Although the Veteran attempted to show that he exhibited some of the symptoms outlined under the 70 percent criteria, such as: suicidal ideation and difficulty in adapting to stressful circumstances, the overall objective medical evidence of record showed that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 70 percent or 100 percent rating.  Thus, again, the objective characteristics described do not meet the criteria for a 70 percent or 100 percent disability rating under Diagnostic Code 9411 for the period prior to June 17, 2008.

Therefore, staged ratings are not applicable for the period prior to June 17, 2008, since at no point did the Veteran's PTSD approximate the criteria for a disability rating greater than 50 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence also is against assigning a disability rating greater than 70 percent for PTSD for the period from June 17, 2008.

To be assigned a rating in excess of 70 percent, the Veteran must suffer from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of total occupational and social impairment so to warrant a disability rating of 100 percent.  Although the Veteran attempted to show that he exhibited total occupational and social impairment due to some of the symptoms outlined under the 100 percent criteria, such as: gross impairment in thought processes or communication, persistent delusions or hallucinations, and grossly inappropriate behavior, the overall objective medical evidence of record showed that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 100 percent rating.  Significantly, the Board notes that the Veteran received Social Security Administration disability benefits due to his schizophrenia, which is not service-connected, and not due to his PTSD.  Also, the medical evidence shows that the Veteran's hallucinations were specifically related to his schizophrenia.  In addition, the Board notes it does not appear that the Veteran is unable to maintain minimal personal hygiene, and his PTSD does not affect his ability to function independently.  The Veteran has been married for over 39 years, is able to maintain relationships with some of his relatives, and is able to perform basic activities of daily living.  Moreover, the medical evidence does not show that the Veteran's speech was illogical, obscure or irrelevant.  Overall, the medical evidence showed that the Veteran was alert and oriented to time, place, and person.  Thus, again, the objective characteristics described do not meet the criteria for a 100 percent disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the demonstrated symptomatology does not show persuasively that the regulatory criteria for a 100 percent rating for PTSD have been met for the period from June 17, 2008.  In other words, the criteria for a 70 percent rating appear to describe more accurately the Veteran's level of occupational and social impairment due to his PTSD.   Under the circumstances, the Board ultimately finds that the Veteran's PTSD symptoms do not result in a disability picture which more nearly approximates the criteria for a rating in excess of 70 percent under Diagnostic Code 9411.

In addition, staged ratings are not applicable for the period from June 17, 2008, since at no point did the Veteran's PTSD approximate the criteria for a disability rating greater than 70 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected PTSD on the Veteran's work functioning.  In this regard, the Board notes that a November 2010 AMC decision granted entitlement to a TDIU.  Therefore, Board finds that the further consideration of the question of employability is not required.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision.


ORDER

Entitlement to a 50 percent disabling rating (but no higher) is warranted for PTSD, for the period prior to June 17, 2008.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

Entitlement to a disability rating greater than 70 percent for PTSD for the period from June 17, 2008 is not warranted.  To this extent, the appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


